DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 20-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-40 of copending Application No. 16/879402. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 20-39 are encompassed in the claims of the ‘402 Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 25 is objected to because of the following informalities:  
After “comprises first and second”, the word “such’ should be deleted to improve the form of the claim. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ES 1023207 U (‘207), as also cited by Applicant. See the attached English translation.
ES ‘207 discloses line handling system [9] for locating on a tugboat, wherein the line handling system comprises a line guide mechanism (Fig 1 and Fig 7) that, when the line handling system is located on the tugboat, is movable relative to the hull to an operation position, at which the line guide mechanism is capable of guiding movement of a portion of a line of the tugboat towards a predetermined region of the perimeter.
	Examiner’s observation: Regarding the preamble limitation “for locating on a tugboat, wherein the tugboat is for assisting a marine vessel to maneuver and the tugboat comprises a hull having a perimeter,” it noted that such is merely an intended use limitation, which does not carry any patentable weight unless its elements are also positively recited in the body of the claim. It is further noted that currently, the “tugboat” is recited in the body of the claim only as a conditional limitation, and such is not considered to be a positively recitation.
Re claim 21, the line handling system comprises a line engager [30, 31] (see Fig 7) for engaging with the line of the tugboat when the line of the tugboat is at the predetermined region of the perimeter.
Re claim 22, the line handling system comprises an actuatable coupling mechanism [29, 30, 31] that is capable of coupling the line of the tugboat to a line of the marine vessel, if both the line of the tugboat and the line of the marine vessel are collocated at the predetermined region of the perimeter.
Re claim 23, the coupling mechanism is for coupling the line of the tugboat to the line of the marine vessel by applying a clamp-shaped connector [30] to the line of the tugboat and the 
Re claim 24, the line guide mechanism comprises at least one guide device, each of the at least one guide device comprising a guide arm [30] that, when the line guide mechanism is at the operation position, protrudes upwards away from the hull and is configured so that, in use, a part of the line of the tugboat overlying the guide arm is encouraged to move along the guide arm towards the predetermined region of the perimeter (see Fig 7)
Re claim 25, wherein the at least one guide device comprises first and second such guide devices (see Fig 1 and Fig 7).
Re claim 26, the first and second guide devices are arranged so that the respective guide arms of the first and second guide devices are capable of moving towards and away from each other.
	Re claim 27, the line handling system [9] is located on a tugboat (Fig 1).
Re claim 28, the line guide mechanism comprises at least one guide device [9], each of the at least one guide device comprising a clamp-shaped guide arm [30] (see Fig 7) that, when the line guide mechanism is at the operation position, protrudes upwards away from the hull and is configured so that, in use, a part of the line of the tugboat overlying the guide arm is encouraged to move along the guide arm towards the predetermined region of the perimeter, wherein the guide arm is rotatable relative to the hull about a pivot point [33]. When the guide device is at a location shown in Fig 2, the guide arm is rotatable as to move an end of the guide arm distal to the pivot point towards and away from an axis that extends in a fore and aft direction of the tugboat.
Re claim 29, the line guide mechanism is rotatable about the pivot point [33], an axis of which is substantially parallel to a deck of the tugboat (Fig 3).
Re claim 30, the axis about which the line guide mechanism is rotatable is substantially parallel to a width of the tugboat (Fig 2).

Re claim 33, the line guide mechanism is movable relative to the hull between a partially extended position (the operation position show in Fig 8) and a fully extended position (the deployed position shown in Fig 7). At the deployed position, the line guide mechanism protrudes away from the hull and is considered capable of guiding a line of the marine vessel towards the predetermined region of the perimeter.
Re claim 34, the line guide mechanism is movable relative to the hull between the operation position and a stowed position, wherein at the stowed position the line guide mechanism is located within the perimeter of the hull; and the operation position is between the stowed position and the deployed position.
Re claim 35, the line guide mechanism comprises a driver for driving movement of the line guide mechanism to and from the operation position relative to the hull (see ¶0019-0020 of the English translation).
Re claim 36, a user operable controller is provided for controlling the driver (see ¶0029 of the English translation).
Re claim 37, the line of the tugboat can be broadly considered to be a messenger line.
Re claim 38, the line handling system is movable relative to the hull so as to vary the predetermined region of the perimeter towards which the line guide mechanism is able to guide the line of the tugboat.
Re claim 39, the line handling system is rotatable relative to the hull about a vertical axis that passes through the hull so as to vary the predetermined region of the perimeter towards which the line guide mechanism is able to guide the line of the tugboat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,706,594 (Burns); US 4,173,194 (McLaughlin); US 4,095,548 (Bruner); US 3,588,051 A (Leeming); US 3,507,243 (Brown); US 3280784 (Stainbrook); WO 2021/009233; WO 2019/185984; and WO 00/55034 each shows a guide structure configured to capture a line thrown from a marine vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617